Lochrane, Chief Justice.
It appears from the facts in this case that a certain controversy was pending in the Court below in relation to the distribution of the assets of the estate of Allen Cochran, deceased. During the progress of the litigation certain matters were submitted to an Auditor, before whom the parties appeared, and whose report was made the judgment of the Court. Exceptions filed to the report were adjudged invalid, and the report of the Auditor was made the judgment of the Court, by which two daughters of the decedent, both being in life and married, were held to be entitled to a trust debt due by the decedent, their father, to the amount of some §7,000 00. The present case originates in the answer of Crutchfield, who, as administrator of the estate, and thereby representing all the parties, creditors at interest, and who sets up in such answer, by way of cross-bill, that, admitting the said daughters to be the children of Allen Cochran, and the amount due them reported by the Auditor correct, still their husbands, by their marital rights, were the owners of such estate inherited by their wives, and that such husbands had, by mismanagement and waste of the estate, rendered themselves liable to an amount of indebtedness greater than that which had been awarded, and the Court dismissed such cross-bill upon motion in the nature of demurrer thereto.
The main question is, whether the judgment of the Court in dismissing the bill under the facts was conformable to law. It is admitted that this administrator was a party to the original litigation, first, as the transferee of an execution, and also as administrator, and either by himself or counsel participated therein, and that the claims which he now sets up have their existence in matters known to him in his capacities as aforesaid. We are satisfied from this record and by the allegations of his bill, that the questions raised upon motion were not sufficient to have authorized the dismissal of the bill. It was for all purposes a cross-bill, and set up new *70matters not passed upon or legitimately within the scope and power of an Auditor or Master in Chancery; and the Court erred in dismissing it, and should have held that, inasmuch as the bill admitted all the report accomplished, the parties defendant thereto should have pleaded the previous litigation and set up in defense or estoppel thereto the questions of adjudication argued before this Court. As to how far the possession of the husband, as the agent of the executor, was a reduction to possession of the wife’s equitable interest, is a matter well settled by the adjudication of this Court, but it is not for us to decide upon the pleadings. The question is, has the administrator of an estate the right to set up, by way of cross-bill, new equities before final decree distributing the assets, after the report of an Auditor, confirmed by a judgment of the Court, dismissing his case without proper pleadings setting up the matters litigated or adjudicated in estoppel? After consideration, we are satisfied that he had not. For, under the law, the Chancellor had to take the allegations of the bill as true, upon the motion to dismiss. And when the bill set up the report of the Auditor, and admitted its force as to the amount found to be due, but charged that the fund was the property of the husbands, and that they, by waste or mismanagement of the estate, had rendered themselves liable to a greater amount, etc., then this ground of equity could not be summarily disposed of by dismissal of the bill, but it invoked the defense to be set up by plea if the facts of the original litigation had previously covered this question, and the Court, upon such pleading, should have pronounced his judgment. For laches or delay by the administrator, was not in itself sufficient, nor was there such decree in the premises as operated as an estoppel, and the facts upon which the right of the defendants depended had to be pleaded to invoke’the judgment of the Court, if by them it appeared that the subject matter of the cross-bill had been in fact adjudicated.
Judgment reversed.